 

Exhibit 10.1

 

OCEAN POWER TECHNOLOGIES, INC.

EMPLOYMENT INDUCEMENT INCENTIVE AWARD PLAN



 

ARTICLE 1

PURPOSE

 

The purpose of the Ocean Power Technologies, Inc. Employment Inducement
Incentive Award Plan (the “Plan”) is to promote the success and enhance the
value of Ocean Power Technologies, Inc., a Delaware corporation (the “Company”)
by linking the individual interests of Eligible Individuals to those of the
Company’s stockholders and by providing such individuals with an incentive for
outstanding performance to generate superior returns to the Company’s
stockholders. The Plan is further intended to provide flexibility to the Company
and its subsidiaries in their ability to motivate, attract, and retain the
services of Eligible Individuals upon whose judgment, interest, and special
effort the successful conduct of the Company’s operation is largely dependent.
Only Eligible Individuals may receive Awards under the Plan.

 

ARTICLE 2

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

 

2.1       “Administrator” means the entity that conducts the general
administration of the Plan as provided in Article 8 hereof.

 

2.2       “Affiliate” means any Subsidiary.

 

2.3       “Applicable Accounting Standards” means Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

 

2.4       “Applicable Law” means any applicable law, including without
limitation, (a) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (b) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (c) rules of any securities exchange, national market
system or automated quotation system on which the Shares are listed, quoted or
traded.

 

2.5       “Award” means a Performance Share Award, Restricted Stock award, a
Restricted Stock Unit award or a Stock Payment award which may be awarded or
granted under the Plan.

 



2.6       “Award Agreement” means any written notice, agreement, contract or
other instrument or document evidencing an Award, including through electronic
medium, which shall contain such terms and conditions with respect to an Award
as the Administrator shall determine, consistent with the Plan.

 

Page 1 of 24 

   

 



2.7       “Board” means the Board of Directors of the Company.



 

2.8       “Change in Control” means the occurrence of any of the following
events:



 

(a)       a “Person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act) becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act) of more than fifty percent (50%) of the total
voting power of the voting Stock of the Company, on a fully diluted basis;

 

(b)       individuals who on the Effective Date constitute the Board (together
with any new Directors whose election by such Board or whose nomination by such
Board for election by the stockholders of the Company was approved by a vote of
at least a majority of the members of such Board then in office who either were
members of such Board on the Effective Date or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of such Board then in office;

 

(c)       the Company consolidates with, or merges with or into, any Person, or
any Person consolidates with, or merges with or into, the Company, other than
any such transaction in which the holders of securities that represented one
hundred percent (100%) of the voting Stock of the Company immediately prior to
such transaction (or other securities into which such securities are converted
as part of such merger or consolidation transaction) own directly or indirectly
at least a majority of the voting power of the voting Stock of the surviving
Person in such merger or consolidation transaction immediately after such
transaction; or

 

(d)       there is consummated any direct or indirect sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one transaction or a series of related transactions, of all or substantially
all of the assets of the Company and its Subsidiaries, taken as a whole, to any
“Person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act).

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A of the Code, to the
extent required to avoid the imposition of additional taxes under Section 409A
of the Code, the transaction or event described in subsection (a), (b), (c) or
(d) with respect to such Award (or portion thereof) shall only constitute a
Change in Control for purposes of the payment timing of such Award if such
transaction also constitutes a “change in control event” (within the meaning of
Code Section 409A). Consistent with the terms of this Section 2.8, the
Administrator shall have full and final authority to determine conclusively
whether a Change in Control of the Company has occurred pursuant to the above
definition, the date of the occurrence of such Change in Control and any
incidental matters relating thereto.

 

2.9       “Code” means the Internal Revenue Code of 1986, as amended from time
to time, together with the regulations and official guidance promulgated
thereunder, whether issued prior or subsequent to the grant of any Award.

 

Page 2 of 24 

   



 

2.10       “Committee” means the Compensation Committee of the Board, or another
committee or subcommittee of the Board described in Article 8 hereof.

 

2.11       “Common Stock” means the common stock of the Company, par value
$0.001 per share.

 

2.12       “Company” has the meaning provided in Article 1.

 

2.13       “Director” means a member of the Board, as constituted from time to
time.

 

2.15       “DRO” means a “domestic relations order” as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.

 

2.16       “Effective Date” means the date on which the Plan is approved by the
Board.

 

2.17       “Eligible Individual” means any prospective Employee who is
commencing employment with the Company or a Subsidiary, or is being rehired
following a bona fide period of non-employment by the Company or a Subsidiary,
if he or she is granted an Award in connection with his or her commencement of
employment with the Company or a Subsidiary and such grant is an inducement
material to his or her entering into employment with the Company or a Subsidiary
(within the meaning of NASDAQ Stock Market Rule IM-5636-1 or any successor rule,
if the Company’s securities are traded on the NASDAQ Stock Market, and/or the
applicable requirements of any other established stock exchange on which the
Company’s securities are traded, as applicable, as such rules and requirements
may be amended from time to time). Notwithstanding the foregoing, if the
Company’s securities are traded on the NASDAQ Stock Market, an “Eligible
Individual” shall not include any prospective Employee who has previously been
an Employee or Director of the Company unless following a bona fide period of
non-employment by the Company or a Subsidiary. The Administrator may in its
discretion adopt procedures from time to time to ensure that a prospective
Employee is eligible to participate in the Plan prior to the granting of any
Awards to such individual under the Plan (including without limitation a
requirement that each such prospective Employee certify to the Company prior to
the receipt of an Award under the Plan that he or she has had a bona fide period
of non-employment, and that the grant of Awards under the Plan is an inducement
material to his or her agreement to enter into employment with the Company or a
Subsidiary).

 

2.18       “Employee” means any officer or other employee (within the meaning of
Section 3401(c) of the Code) of the Company or any Subsidiary.

 

2.19       “Equity Restructuring” means the following within the meaning of FASB
ASC Topic 718: a nonreciprocal transaction between the Company and its
stockholders, such as a stock dividend, stock split, reverse stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of Shares (or other securities of the
Company) or the share price of Common Stock (or other securities) and causes a
change in the per share value of the Common Stock underlying outstanding
stock-based Awards.

 

2.20       “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

 

Page 3 of 24 

   

 

2.21       “Expiration Date” has the meaning provided in Section 9.1 hereof.

 

2.22       “Fair Market Value” means the fair market value of a share of Stock
for purposes of the Plan, which shall be determined as of any Grant Date or
other date as follows:

 

(a)      If on such Grant Date or such other date for determinations under this
Plan the shares of Stock are listed on a Stock Exchange, or are publicly traded
on another established securities market (a “Securities Market”), the Fair
Market Value of a share of Stock shall be the closing price of the Stock on the
Grant Date or the other determination date as reported on such Stock Exchange or
such Securities Market (provided that, if there is more than one such Stock
Exchange or Securities Market, the Administrator shall designate the appropriate
Stock Exchange or Securities Market for purposes of the Fair Market Value
determination). If there is no such reported closing price on such Grant Date or
the other date of determination under this Plan, the Fair Market Value of a
share of Stock shall be the closing price of the Stock on the next preceding day
on which any sale of Stock shall have been reported on such Stock Exchange or
such Securities Market.

 

(b)      If on such Grant Date or such other determination date the shares of
Stock are not listed on a Stock Exchange or publicly traded on a Securities
Market, the Fair Market Value of a share of Stock shall be the value of the
Stock as determined by the Administrator by the reasonable application of a
reasonable valuation method, and if applicable, in a manner consistent with Code
Section 409A.

 

2.23       “Grant Date” means, as determined by the Administrator, the latest to
occur of: the date as of which the Committee approves the Award or such later
date as specified by the Committee in its approval.

 

2.24       “Independent Director” means a Director of the Company who is not an
Employee of the Company and who qualifies as “independent” within the meaning of
NASDAQ Stock Market Rule 5605(a)(2), or any successor rule, if the Company’s
securities are traded on the NASDAQ Stock Market, and/or the applicable
requirements of any other established stock exchange on which the Company’s
securities are traded, as applicable, as such rules and requirements may be
amended from time to time.

 

2.25       “Other Incentive Award” means an Award denominated in, linked to or
derived from Shares or value metrics related to Shares, granted pursuant to
Section 6.4 hereof.

 

2.26       “Participant” means an Eligible Individual who has been granted an
Award pursuant to the Plan.

 

2.27       “Performance Share” means a contractual right awarded under Section
6.1 hereof to receive a number of Shares based on the attainment of specified
performance goals or other criteria determined by the Administrator.

 

2.28       “Permitted Transferee” means, with respect to a Participant, any
“family member” of the Participant, as defined under the General Instructions to
Form S-8 Registration Statement under the Securities Act or any successor Form
thereto, or any other transferee specifically approved by the Administrator,
after taking into account Applicable Law.

 

Page 4 of 24 

   



 

2.29       “Plan” means this Ocean Power Technologies, Inc. Employment
Inducement Incentive Award Plan, as it may be amended from time to time.

 

2.30       “Program” means any program adopted by the Administrator pursuant to
the Plan containing the terms and conditions intended to govern a specified type
of Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.

 

2.31       “Restricted Stock” means an award of Shares made under Article 5
hereof that is subject to certain restrictions on transfer and subject to risk
of forfeiture.

 

2.32       “Restricted Stock Unit” means a contractual right awarded under
Section 6.2 hereof to receive in the future a Share.

 

2.33       “Securities Act” means the Securities Act of 1933, as amended.

 

2.34       “Securities Market” has the meaning provided in Section 2.22 hereof.

 

2.35       “Share Limit” has the meaning provided in Section 3.1(a) hereof.

 

2.36       “Shares” means shares of Common Stock.

 

2.37       “Stock Payment” shall mean a payment in the form of Shares awarded
under Section 6.3 hereof.

 

2.38       “Subsidiary” shall mean (a) a corporation, association or other
business entity of which fifty percent (50%) or more of the total combined
voting power of all classes of capital stock is owned, directly or indirectly,
by the Company and/or by one or more Subsidiaries, (b) any partnership or
limited liability company of which fifty percent (50%) or more of the equity
interests are owned, directly or indirectly, by the Company and/or by one or
more Subsidiaries, and (c) any other entity not described in clauses (a) or (b)
above of which fifty percent (50%) or more of the ownership and the power
(whether voting interests or otherwise), pursuant to a written contract or
agreement, to direct the policies and management or the financial and the other
affairs thereof, are owned or controlled by the Company and/or by one or more
Subsidiaries; notwithstanding the foregoing, if any Award is deferred
compensation subject to Code Section 409A, a higher than 50% ownership by the
Company or Subsidiary will be used if so required under Code Section 409A.

 

2.39       “Successor Entity” shall have the meaning provided in Section
2.8(c)(i) hereof.

 

2.40       “Termination of Service” shall mean a Participant’s termination of
employment with the Company or Subsidiary, and notwithstanding the foregoing, to
the extent required by Code Section 409A, it shall mean a separation from
service within the meaning of Code Section 409A. Unless the Administrator
otherwise provides in an Award Agreement, in another agreement with the
Participant or otherwise in writing after such Award Agreement is entered into,
but prior to termination of Participant’s Service, upon the termination of such
Participant’s service to the Company or its Subsidiaires, any Award held by such
Participant that has not vested, or with respect to which all applicable
restrictions and conditions has not lapsed, shall immediately be deemed
forfeited. Upon forfeiture of such Award, the Participant thereof shall have no
further rights with respect thereto, including any right to vote such Restricted
Stock or any right to receive dividends with respect to such Restricted Stock or
Stock Units.

 

Page 5 of 24 

   



 

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, whether a Termination of Service has occurred, whether any
Termination of Service resulted from a discharge for cause and whether any
particular leave of absence constitutes a Termination of Service. For purposes
of the Plan, a Participant’s employee-employer relationship shall be deemed to
be terminated in the event that the Subsidiary employing such Participant ceases
to remain an Subsidiary following any merger, sale of stock or other corporate
transaction or event (including, without limitation, a spin-off).



 

ARTICLE 3

SHARES SUBJECT TO THE PLAN



 

3.1       Number of Shares

 

(a)       Subject to Sections 3.1(b), 9.1 and 9.2 hereof, the aggregate number
of Shares which may be issued or transferred pursuant to Awards under the Plan
shall be equal to 500,000 (the “Share Limit”). Notwithstanding the foregoing, to
the extent permitted under Applicable Law and applicable stock exchange rules,
Awards that provide for the delivery of Shares subsequent to the applicable
grant date may be granted in excess of the Share Limit if such Awards provide
for the forfeiture or cash settlement of such Awards to the extent that
insufficient Shares remain under the Share Limit at the time that Shares would
otherwise be issued in respect of such Award.

 

(b)       To the extent permitted by Applicable Law or the applicable stock
exchange rules, if any Shares subject to an Award are forfeited or expire or
such Award is settled for cash (in whole or in part), the Shares subject to such
Award shall, to the extent of such forfeiture, expiration or cash settlement,
again be available for future grants of Awards under the Plan and shall be added
back to the Share Limit in the same number of Shares as were debited from the
Share Limit in respect of the grant of such Award (as may be adjusted in
accordance with Section 9.2 hereof). Notwithstanding anything to the contrary
contained herein, Shares tendered by the Participant or withheld by the Company
to satisfy any tax withholding obligation with respect to an Award shall not be
added back to the Share Limit and will not be available for future grants of
Awards. Any Shares repurchased by the Company under Section 5.4 hereof at the
same price paid by the Participant so that such Shares are returned to the
Company will again be available for Awards.

 

3.2       Stock Distributed

 

Any Shares distributed pursuant to an Award may consist, in whole or in part, of
authorized and unissued Common Stock, treasury Common Stock or Common Stock
purchased on the open market.

 

Page 6 of 24 

   



 

ARTICLE 4

GRANTING OF AWARDS

 

4.1       Participation

 

The Administrator may, from time to time, select from among all Eligible
Individuals, those to whom one or more Awards shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan to be inducement Awards under the applicable
stock exchange rules and Applicable Law. No Eligible Individual shall have any
right to be granted an Award pursuant to the Plan.

 

4.2       Award Agreement

 

Each Award shall be evidenced by an Award Agreement stating the terms and
conditions applicable to such Award, consistent with the requirements of the
Plan and any applicable Program.

 

4.3       Limitations Applicable to Section 16 Persons

 

Notwithstanding anything contained herein to the contrary, with respect to any
Award granted or awarded to any individual who is then subject to Section 16 of
the Exchange Act, the Plan, any applicable Program and the applicable Award
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including Rule
16b-3 of the Exchange Act and any amendments thereto) that are requirements for
the application of such exemptive rule, and such additional limitations shall be
deemed to be incorporated by reference into such Award to the extent permitted
by Applicable Law.

 

4.4       At-Will Service

 

Nothing in the Plan or in any Program or Award Agreement hereunder shall confer
upon any Participant any right to continue as an Employee, or shall interfere
with or restrict in any way the rights of the Company or any Subsidiary, which
rights are hereby expressly reserved, to discharge any Participant at any time
for any reason whatsoever, with or without cause, and with or without notice, or
to terminate or change all other terms and conditions of any Participant’s
employment or engagement, except to the extent expressly provided otherwise in a
written agreement between the Participant and the Company or any Subsidiary.

 

4.5       Foreign Participants

 

Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Company and its Subsidiaries
operate or have Employees, or in order to comply with the requirements of any
foreign securities exchange, the Administrator, in its sole discretion, shall
have the power and authority to:

 

(a)       determine which Subsidiaries shall be covered by the Plan;

 

(b)       determine which Eligible Individuals outside the United States are
eligible to participate in the Plan;

 

Page 7 of 24 

   



 

(c)       modify the terms and conditions of any Program or any Award granted to
Eligible Individuals outside the United States to comply with applicable foreign
laws or listing requirements of any such foreign securities exchange;

 

(d)       establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable; provided,
however, that no such subplans and/or modifications shall increase the Share
Limit; and

 

(e)       take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local governmental
regulatory exemptions or approvals or listing requirements of any such foreign
securities exchange. Notwithstanding the foregoing, the Administrator may not
take any actions hereunder, and no Awards shall be granted, that would violate
Applicable Law.

 

4.6       Stand-Alone and Tandem Awards

 

Awards granted pursuant to the Plan may, in the sole discretion of the
Administrator, be granted either alone, in addition to, or in tandem with, any
other Award granted pursuant to the Plan. Awards granted in addition to or in
tandem with other Awards may be granted either at the same time as or at a
different time from the grant of such other Awards.



 

ARTICLE 5

RESTRICTED STOCK

 

5.1       Award of Restricted Stock



 

(a)       The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.



 

(b)       The Administrator shall establish the purchase price, if any, and form
of payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value of the Shares
to be purchased, unless otherwise permitted by Applicable Law. In all cases,
legal consideration shall be required for each issuance of Restricted Stock to
the extent required by Applicable Law.

 

5.2       Rights as Stockholders

 

Subject to Section 5.4 hereof, upon issuance of Restricted Stock, the
Participant shall have, unless otherwise provided by the Administrator, all the
rights of a stockholder with respect to said Shares, subject to the restrictions
in an applicable Program or in the applicable Award Agreement, including voting
rights and the right to receive all dividends and other distributions paid or
made with respect to the Shares; provided, however, that, in the sole discretion
of the Administrator as provided in the Award Agreement, any extraordinary
distributions with respect to the Shares shall be subject to the restrictions
set forth in Section 5.3 hereof.

 

Page 8 of 24 

   



 

5.3       Restrictions

 

All shares of Restricted Stock (including any shares received by Participants
thereof with respect to shares of Restricted Stock as a result of stock
dividends, stock splits or any other form of recapitalization) shall, in the
terms of an applicable Program or the applicable Award Agreement, be subject to
such restrictions and vesting requirements as the Administrator shall provide.
Such restrictions may include, without limitation, restrictions concerning
voting rights and transferability and such restrictions may lapse separately or
in combination at such times and pursuant to such circumstances or based on such
criteria as selected by the Administrator, including, without limitation,
criteria based on the Participant’s continued service with the Company, any
performance criteria, Company or Subsidiary performance, individual performance
or other criteria selected by the Administrator. By action taken after the
Restricted Stock is issued, the Administrator may, on such terms and conditions
as it may determine to be appropriate, accelerate the vesting of such Restricted
Stock by removing any or all of the restrictions imposed by the terms of any
Program or by the applicable Award Agreement. Restricted Stock may not be sold,
transferred or encumbered until all restrictions are terminated or expire.

 

5.4       Repurchase or Forfeiture of Restricted Stock



 

If no purchase price was paid by the Participant for the Restricted Stock, upon
a Termination of Service, the Participant’s rights in unvested Restricted Stock
then subject to restrictions shall lapse, and such Restricted Stock shall be
surrendered to the Company and cancelled without consideration. If a purchase
price was paid by the Participant for the Restricted Stock, upon a Termination
of Service the Company shall have the right to repurchase from the Participant
the unvested Restricted Stock then-subject to restrictions at a cash price per
share equal to the price paid by the Participant for such Restricted Stock or
such other amount as may be specified in an applicable Program or the applicable
Award Agreement. The Administrator in its sole discretion may provide in the
Award Agreement that, upon certain events, including without limitation a Change
in Control, the Participant’s death, retirement or disability, any other
specified Termination of Service or any other event, the Participant’s rights in
unvested Restricted Stock shall not terminate, such Restricted Stock shall vest
and cease to be forfeitable and, if applicable, the Company shall cease to have
a right of repurchase.

 

5.5       Certificates for Restricted Stock

 

Restricted Stock granted pursuant to the Plan may be evidenced in such manner as
the Administrator shall determine. Certificates or book entries evidencing
shares of Restricted Stock must include an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock, and the
Company may, in its sole discretion, retain physical possession of any stock
certificate until such time as all applicable restrictions lapse.

 

5.6       Section 83(b) Election

 

If a Participant makes an election under Section 83(b) of the Code to be taxed
with respect to the Restricted Stock as of the Grant Date of the Restricted
Stock rather than as of the date or dates upon which the Participant would
otherwise be taxable under Section 83(a) of the Code, the Participant shall be
required to deliver a copy of such election to the Company promptly after filing
such election with the Internal Revenue Service. Notwithstanding the foregoing,
the Participant shall be solely responsible for any tax consequences of such
election, including, without limitation, the timeliness of such election.

 

Page 9 of 24 

   



 

ARTICLE 6

PERFORMANCE SHARE AWARDS; RESTRICTED STOCK UNITS

STOCK PAYMENTS; and OTHER INCENTIVE AWARDS

 

6.1       Performance Share Awards

 

Any Eligible Individual selected by the Administrator may be granted one or more
Performance Share Awards which shall be denominated in a number of Shares and
the vesting of which may be linked to any specific performance criteria (in each
case on a specified date or dates or over any period or periods determined by
the Administrator) and/or time-vesting or other criteria, as determined by the
Administrator.

 

6.2       Restricted Stock Units

 

The Administrator is authorized to grant Restricted Stock Units to any Eligible
Individual. The number and terms and conditions of Restricted Stock Units shall
be determined by the Administrator. The Administrator shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate, including conditions based on any specific criteria, including
service to the Company or any Subsidiary and/or the attainment of any
performance goals, in each case, on a specified date or dates or over any period
or periods, as determined by the Administrator. The Administrator shall specify,
or permit the Participant to elect, the conditions and dates upon which the
Shares underlying the Restricted Stock Units shall be issued, which dates shall
not be earlier than the date as of which the Restricted Stock Units vest and
become nonforfeitable and which conditions and dates shall be consistent with
the applicable provisions of Section 409A of the Code or an exemption therefrom.
On the distribution dates, the Company shall issue to the Participant one
unrestricted, fully transferable Share (or the Fair Market Value of one such
Share in cash) for each vested and nonforfeitable Restricted Stock Unit.

 

6.3       Stock Payments

 

The Administrator is authorized to make one or more Stock Payments to any
Eligible Individual. The number or value of Shares of any Stock Payment shall be
determined by the Administrator and may be based upon any specific criteria,
including service to the Company or any Subsidiary, and/or the attainment of any
performance goals, determined by the Administrator. Stock Payments may, but are
not required to be made in lieu of base salary, bonus, fees or other cash
compensation otherwise payable to such Eligible Individual.

 

6.4       Other Terms and Conditions

 

All applicable terms and conditions of each Award described in this Article 6,
including without limitation, as applicable, the term, vesting conditions and
exercise/purchase price applicable to the Award, shall be set by the
Administrator in its sole discretion, provided, however, that the value of the
consideration paid by a Participant for an Award shall not be less than the par
value of a Share, unless otherwise permitted by Applicable Law.

 

Page 10 of 24 

   



 

6.5       Exercise upon Termination of Service

 

Awards described in this Article 6 are exercisable or distributable, as
applicable, only while the Participant is an Employee. The Administrator,
however, in its sole discretion may provide that such Award may be exercised or
distributed subsequent to a Termination of Service as provided under an
applicable Program, Award Agreement, payment deferral election and/or in certain
events, including without limitation, a Change in Control, the Participant’s
death, retirement or disability or any other specified Termination of Service;
provided that it is in accordance with Code Section 409A to the extent Code
Section 409A applies to the Award or in accordance with Code Section 83 to the
extent Code Section 83 applies to the Award.

 

ARTICLE 7

ADDITIONAL TERMS OF AWARDS

 

7.1       Payment

 

The Administrator shall determine the methods by which payments by any
Participant with respect to any Awards granted under the Plan shall be made,
including, without limitation:



 

(a)       cash or check;

 

(b)       Shares (including, in the case of payment of the exercise price of an
Award, Shares issuable pursuant to the exercise of the Award) held for such
period of time as may be required by the Administrator in order to avoid adverse
accounting consequences, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate payments required;



 

(c)       other form of legal consideration acceptable to the Administrator.

 



The Administrator shall also determine the methods by which Shares shall be
delivered or deemed to be delivered to Participants. Notwithstanding any other
provision of the Plan to the contrary, no Participant who is a Director or an
“executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.

 

Page 11 of 24 

   

 

7.2       Tax Withholding

 

The Company and its Subsidiaries shall have the authority and the right to
deduct or withhold, or require a Participant to remit to the Company or a
Subsidiary, an amount sufficient to satisfy federal, state, local and foreign
taxes (including the Participant’s social security, Medicare and any other
employment tax obligation) required by Applicable Law to be withheld with
respect to any taxable event concerning a Participant arising in connection with
any Award. The Administrator may in its sole discretion and in satisfaction of
the foregoing requirement allow a Participant to satisfy such obligations by any
payment means described in Section 7.1 hereof, including without limitation, by
allowing such Participant to elect to have the Company or a Subsidiary withhold
Shares otherwise issuable under an Award (or allow the surrender of Shares). The
number of Shares which may be so withheld or surrendered shall be limited to the
number of Shares which have a fair market value on the date of withholding or
repurchase no greater than the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.

 

7.3       Transferability of Awards.

 

(a)       Except as otherwise provided in Section 7.3(b) or (c) hereof:

 

(i)       No Award under the Plan may be sold, pledged, assigned or transferred
in any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the Shares underlying such Award have been
issued, and all restrictions applicable to such Shares have lapsed, and no Award
shall be transferred pursuant to a DRO if it would violate Applicable Law,
including the applicable stock exchange rules and Code Sections 409A and 83;



 

(ii)       No Award or interest or right therein shall be subject to the debts,
contracts or engagements of the Participant or his/her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) unless and until such Award has been exercised, or the
Shares underlying such Award have been issued, and all restrictions applicable
to such Shares have lapsed, and any attempted disposition of an Award prior to
the satisfaction of these conditions shall be null and void and of no effect,
except to the extent that such disposition is permitted by clause (i) of this
provision; and



 

(iii)       During the lifetime of the Participant, only the Participant may
exercise an Award (or any portion thereof) granted to him/her under the Plan,
unless it has been disposed of pursuant to a DRO; after the death of the
Participant, any exercisable portion of an Award may, prior to the time when
such portion becomes unexercisable under the Plan or the applicable Program or
Award Agreement, be exercised by his/her personal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then-applicable laws of descent and distribution.

 

Page 12 of 24 

   



 

(b)       Notwithstanding Section 7.3(a) hereof, a Permitted Transferee of such
Participant to transfer an Award to any one or more Permitted Transferees of
such Participant, subject to the following terms and conditions:



 

(i)       an Award transferred to a Permitted Transferee shall not be assignable
or transferable by the Permitted Transferee (other than to another Permitted
Transferee of the applicable Participant) other than by will or the laws of
descent and distribution;



 

(ii)       an Award transferred to a Permitted Transferee shall continue to be
subject to all the terms and conditions of the Award as applicable to the
original Participant (other than the ability to further transfer the Award); and



 

(iii)       the Participant (or transferring Permitted Transferee) and the
Permitted Transferee shall execute any and all documents requested by the
Administrator, including without limitation, documents to (A) confirm the status
of the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal, state and foreign
securities laws and (C) evidence the transfer.

 

(c)       Notwithstanding Section 7.3(a) hereof, a Participant may, in the
manner determined by the Administrator, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Program or Award
Agreement applicable to the Participant, except to the extent the Plan, the
Program and the Award Agreement may otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Administrator. If the
Participant is married or a domestic partner in a domestic partnership qualified
under Applicable Law and resides in a “community property” state, a designation
of a person other than the Participant’s spouse or domestic partner, as
applicable, as his or her beneficiary with respect to more than fifty percent
(50%) of the Participant’s interest in the Award shall not be effective without
the prior written or electronic consent of the Participant’s spouse or domestic
partner. If no beneficiary has been designated or survives the Participant,
payment shall be made to the person entitled thereto pursuant to the
Participant’s will or the laws of descent and distribution. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is delivered to the Administrator
prior to the Participant’s death.

 

7.4       Conditions to Issuance of Shares

 

(a)       Notwithstanding anything herein to the contrary, neither the Company
nor its Affiliates shall be required to issue or deliver any certificates or
make any book entries evidencing Shares pursuant to the exercise of any Award,
unless and until the Administrator has determined, with advice of counsel, that
the issuance of such Shares is in compliance with Applicable Law, and the Shares
are covered by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the
Administrator may require that a Participant make such reasonable covenants,
agreements, and representations as the Administrator, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.

 

Page 13 of 24 

   



 

(b)       All Share certificates delivered pursuant to the Plan and all Shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Administrator deems necessary or advisable to
comply with Applicable Law. The Administrator may place legends on any Share
certificate or book entry to reference restrictions applicable to the Shares.

 

(c)       The Administrator shall have the right to require any Participant to
comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.



 

(d)       No fractional Shares shall be issued and, including for tax purposes,
the Administrator shall round down to avoid the issuance of fractional Shares.

 

(e)       Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by Applicable Law, the Company
and/or its Affiliates may, in lieu of delivering to any Participant certificates
evidencing Shares issued in connection with any Award, record the issuance of
Shares in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator).



 

7.5       Forfeiture and Claw-Back Provisions

 

(a)       Pursuant to its general authority to determine the terms and
conditions applicable to Awards under the Plan, the Administrator shall have the
right to provide, in the terms of Awards made under the Plan, or to require a
Participant to agree by separate written or electronic instrument, that:



 

(i)       any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon any receipt or exercise of the
Award, or upon the receipt or resale of any Shares underlying the Award, must be
paid to the Company, and

 

(ii)       the Award shall terminate and any unexercised portion of the Award
(whether or not vested) shall be forfeited, if (x) a Termination of Service
occurs prior to a specified date, or within a specified time period following
receipt or exercise of the Award, (y) the Participant at any time, or during a
specified time period, engages in any activity in competition with the Company,
or which is inimical, contrary or harmful to the interests of the Company, as
further defined by the Administrator or (z) the Participant incurs a Termination
of Service for cause; and



 

(b)       All Awards (including any proceeds, gains or other economic benefit
actually or constructively received by the Participant upon any receipt or
exercise of any Award or upon the receipt or resale of any Shares underlying the
Award) shall be subject to the applicable provisions of any claw-back policy
implemented by the Company, whether implemented prior to or after the grant of
such Award, including without limitation, any claw-back policy adopted to comply
with the requirements of Applicable Law.

 

Page 14 of 24 

   



 

7.6       Limits on Amending Outstanding Awards

 

Subject to Section 9.2 hereof, the Administrator shall not have the authority,
without the approval of the stockholders of the Company, to amend any
outstanding award or to cancel and replace an Award.

 

7.7       Cash Settlement

 

Without limiting the generality of any other provision of the Plan, the
Administrator may provide, in an Award Agreement or subsequent to the grant of
an Award, in its discretion, that any Award may be settled in cash, Shares or a
combination thereof.

 

7.8       Leave of Absence

 

Unless the Administrator provides otherwise, vesting of Awards granted hereunder
shall be suspended during any unpaid leave of absence in accordance with
Applicable Law. A Participant shall not cease to be considered an Employee in
the case of any bona fide leave of absence approved by the Company, provided
that such leave of absence does not affect the specific terms applying to the
Participant’s Award, including compliance with the Code or other Applicable Law.

 

7.9       Terms May Vary Between Awards

 

The terms and conditions of each Award shall be determined by the Administrator
in its sole discretion and the Administrator shall have complete flexibility to
provide for varied terms and conditions as between any Awards, whether of the
same or different Award type and/or whether granted to the same or different
Participants (in all cases, subject to the terms and conditions of the Plan).

 

ARTICLE 8

ADMINISTRATION

 

8.1       Administrator

 

The Committee (or another committee or a subcommittee of the Board assuming the
functions of the Committee under the Plan) shall administer the Plan (except as
otherwise permitted herein) and, unless otherwise determined by the Board, shall
consist solely of two or more Independent Directors appointed by and holding
office at the pleasure of the Board, each of whom is intended to qualify as a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act and an
“independent director” under the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, in each case,
to the extent required under such provision; provided, however, that any action
taken by the Committee shall be valid and effective, whether or not members of
the Committee at the time of such action are later determined not to have
satisfied the requirements for membership set forth in this Section 8.1 or
otherwise provided in the Company’s charter or Bylaws or in any charter of the
Committee. Except as may otherwise be provided in any charter of the Committee,
appointment of Committee members shall be effective upon acceptance of
appointment, Committee members may resign at any time by delivering written or
electronic notice to the Board, and vacancies in the Committee may only be
filled by the Board.

 

Page 15 of 24 

   



 

8.2       Duties and Powers of Administrator

 

It shall be the duty of the Administrator to conduct the general administration
of the Plan in accordance with its provisions. The Administrator shall have the
power to interpret the Plan and all Programs and Award Agreements, provide
omitted definitions or terms, and to adopt such rules for the administration,
interpretation and application of the Plan and any Program as are not
inconsistent with the Plan, to interpret, amend or revoke any such rules and to
amend any Program or Award Agreement provided that the rights or obligations of
the holder of the Award that is the subject of any such Program or Award
Agreement are not affected adversely by such amendment, unless the consent of
the Participant is obtained or such amendment is otherwise permitted under
Section 9.9 hereof. Any such grant or award under the Plan need not be the same
with respect to each Participant. In its sole discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan except with respect to matters which under Rule 16b-3
under the Exchange Act or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded are required
to be determined in the sole discretion of the Committee.

 

8.3       Action by the Committee

 

Unless otherwise established by the Board, in the Company’s charter or Bylaws,
in any charter of the Committee or as required by Applicable Law, a majority of
the Committee shall constitute a quorum and the acts of a majority of the
members present at any meeting at which a quorum is present, and acts approved
in writing by all members of the Committee in lieu of a meeting, shall be deemed
the acts of the Committee. To the greatest extent permitted by Applicable Law,
each member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Subsidiary, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

 

8.4       Authority of Administrator

 

Subject to any specific designation in the Plan and Applicable Law, the
Administrator has the exclusive power, authority and sole discretion to:

 

(a)       Adopt procedures from time to time intended to ensure that an
individual is an Eligible Individual prior to the granting of any Awards to such
individual under the Plan (including without limitation a requirement, if any,
that each such individual certify to the Company prior to the receipt of an
Award under the Plan that he or she has not been previously employed, has had a
bona fide period of non-employment, and that the grant of Awards under the Plan
is an inducement material to his or her agreement to enter into employment with
the Company or a Subsidiary);



 

(b)       Designate Eligible Individuals to receive Awards;

 

(c)       Determine the type or types of Awards to be granted to each Eligible
Individual;

 

Page 16 of 24 

   



 

(d)       Determine the number of Awards to be granted and the number of Shares
to which an Award will relate;



 

(e)       Determine the terms and conditions of any Award granted pursuant to
the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;

 

(f)       Determine whether, to what extent, and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;



 

(g)       Prescribe the form of each Award Agreement, which need not be
identical for each Participant;

 

(h)       Decide all other matters that must be determined in connection with an
Award;



 

(i)       Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;



 

(j)       Interpret the terms of, and any matter arising pursuant to, the Plan,
any Program or any Award Agreement;



 

(k)       Accelerate wholly or partially the vesting or lapse of restrictions of
any Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Section 9.2; and



 

(l)       Make all other decisions and determinations that may be required
pursuant to the Plan or as the Administrator deems necessary or advisable to
administer the Plan.

 

8.5       Actions Required Upon Grant of Award

 

Following the issuance of any Award under the Plan, the Company shall comply
with any applicable announcement and notification requirements set forth in the
listing requirements of the applicable securities exchange.

 

8.6       Decisions Binding

 

The Administrator’s interpretation of the Plan, any Awards granted pursuant to
the Plan, any Program, any Award Agreement and all decisions and determinations
by the Administrator with respect to the Plan are final, binding, and conclusive
on all parties.

 

Page 17 of 24 

   



 

ARTICLE 9

MISCELLANEOUS PROVISIONS

 

9.1       Amendment, Suspension or Termination of the Plan

 

Except as otherwise provided in this Section 9.1, and if in compliance with
applicable rules of the NASDAQ Stock Market, the Plan may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Administrator. However, without approval of the Company’s
stockholders given within twelve (12) months before or after the action by the
Administrator, no action of the Administrator may, except as provided in Section
9.2 hereof, amend the Plan or any Award in any material respect. Except as
provided in Section 9.9 hereof, no amendment, suspension or termination of the
Plan shall, without the consent of the Participant, impair any rights or
obligations under any Award theretofore granted or awarded, unless the Award
itself otherwise expressly so provides. No Awards may be granted or awarded
during any period of suspension or after termination of the Plan, and in no
event may any Award be granted under the Plan after the tenth (10th) anniversary
of the date of its adoption (the “Expiration Date”). Any Awards that are
outstanding on the Expiration Date, or the date of termination of the Plan (if
earlier), shall remain in force according to the terms of the Plan and the
applicable Award Agreement.

 

9.2        Effect of Changes in Capitalization



 

(a)       If the number of outstanding shares of Stock is increased or decreased
or the shares of Stock are changed into or exchanged for a different number of
shares or kind of capital stock or other securities of the Company on account of
any recapitalization, reclassification, stock split, reverse stock split,
spin-off, combination of stock, exchange of stock, stock dividend or other
distribution payable in capital stock, or other increase or decrease in shares
of Stock effected without receipt of consideration by the Company occurring
after the Effective Date, the number and kinds of shares of stock for Awards may
be made under the Plan, including the share limits set forth in Section 3.1,
shall be adjusted proportionately and accordingly by the Administrator. In
addition, the number and kind of shares of stock for which Awards are
outstanding shall be adjusted proportionately and accordingly by the
Administrator so that the proportionate interest of the Participant therein
immediately following such event shall, to the extent practicable, be the same
as immediately before such event. The conversion of any convertible securities
of the Company shall not be treated as an increase in shares effected without
receipt of consideration. Notwithstanding the foregoing, in the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (including an extraordinary dividend, but excluding a
non-extraordinary dividend, declared and paid by the Company) without receipt of
consideration by the Company, the Administrator shall, in such manner as the
Administrator deems appropriate, adjust the number and kind of shares of stock
subject to outstanding Awards as required to reflect such distribution.

 

Page 18 of 24 

   

 



(b)       Subject to Section 9.2(c), if the Company shall be the surviving
entity in any reorganization, merger or consolidation of the Company with one or
more other entities which does not constitute a Change in Control, any Award
theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Award would have been entitled immediately following such reorganization, merger
or consolidation. Subject to any contrary language in an Award Agreement or in
another agreement with the Participant, or otherwise set forth in writing, any
restrictions applicable to such Award shall apply as well to any replacement
shares received by the Participant as a result of such reorganization, merger or
consolidation. In the event of any reorganization, merger or consolidation of
the Company referred to in this Section 9.2(b), Performance Awards shall be
adjusted so as to apply to the securities that a holder of the number of shares
of Stock subject to the Performance Awards would have been entitled to receive
immediately following such reorganization, merger or consolidation.

 

(c)       Except as otherwise provided in the applicable Award Agreement or in
another agreement with the Participant, or as otherwise set forth in writing,
upon the occurrence of a Change in Control in which outstanding Awards are not
being assumed or continued, which such continuation or assumption shall be
determined by the Administrator in its sole discretion, the following provisions
shall apply to such Award, to the extent not assumed or continued:

 



(i)       in each case with the exception of Performance Awards, all outstanding
Restricted Stock shall be deemed to have vested, all Restricted Stock Units
shall be deemed to have vested and the shares of Stock subject thereto shall be
delivered, immediately prior to the occurrence of such Change in Control subject
to the following. The Administrator may elect, in its sole discretion, to cancel
any outstanding Restricted Stock and/or Restricted Stock Units and pay or
deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Administrator acting in
good faith) equal to the formula or fixed price per share paid to holders of
shares of Stock pursuant to such Change in Control.

 

(ii)       For Performance Awards denominated in Stock, if less than half of the
performance period has lapsed, such Awards shall be treated as though target
performance has been achieved. If at least half the performance period has
lapsed, actual performance to date shall be determined as of a date reasonably
proximal to the date of consummation of the Change in Control as determined by
the Administrator in its sole discretion, and that level of performance thus
determined shall be treated as achieved immediately prior to occurrence of the
Change in Control. For purposes of the preceding sentence, if, based on the
discretion of the Administrator, actual performance is not determinable, the
Awards shall be treated as though target performance has been achieved. After
application of this Section 9.2(c)(ii), if any Awards arise from application of
this Article 9, such Awards shall be settled under the applicable provision of
Section 9.2(c)(i).

 

(iii)       Other Awards shall be governed by the terms of the applicable Award
Agreement.

 

(d)       Except as otherwise provided in the applicable Award Agreement or in
another agreement with the Participant, or as otherwise set forth in writing,
upon the occurrence of a Change in Control in which outstanding Restricted
Stock, Restricted Stock Units, or other Awards are being assumed or continued,
which such continuation or assumption shall be determined by the Administrator
in its sole discretion, the following provisions shall apply to such Award, to
the extent assumed or continued:

 

Page 19 of 24 

   



 

(i)        The Plan and the Restricted Stock, Restricted Stock Units, and other
Awards granted under the Plan shall continue in the manner and under the terms
so provided in the event of any Change in Control to the extent that provision
is made in writing in connection with such Change in Control for the assumption
or continuation of such Restricted Stock, Restricted Stock Units, and other
Awards, or for the substitution for such Restricted Stock, Restricted Stock
Units, and other Awards of new restricted stock, common stock units, and other
equity-based awards relating to the stock of a successor entity, or a parent or
subsidiary thereof, with appropriate adjustments as to the number of shares
disregarding any consideration that is not common stock. In the event an Award
is assumed, continued or substituted upon the consummation of any Change in
Control and the employment of such Participant with the Company or a Subsidiary
is terminated without cause within one year following the consummation of such
Change in Control, such Award shall be fully vested and may be exercised in
full, to the extent applicable, beginning on the date of such termination and
for the one-year period immediately following such termination or for such
longer period as the Administrator shall determine.

 

9.3       No Stockholders Rights

 

Except as otherwise provided herein or in an applicable Program or Award
Agreement, a Participant shall have none of the rights of a stockholder with
respect to Shares covered by any Award until the Participant becomes the record
owner of such Shares.

 

9.4       Paperless Administration

 

In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Participant may be permitted through the use of such an automated system.

 

9.5       Effect of Plan upon Other Compensation Plans

 

The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for the Company or any Affiliate. Nothing in the Plan shall be
construed to limit the right of the Company or any Subsidiary: (a) to establish
any other forms of incentives or compensation for Employees of the Company or
any Subsidiary or (b) to grant or assume options or other rights or awards
otherwise than under the Plan in connection with any proper corporate purpose
including without limitation, the grant or assumption of options in connection
with the acquisition by purchase, lease, merger, consolidation or otherwise, of
the business, stock or assets of any corporation, partnership, limited liability
company, firm or association.

 

Page 20 of 24 

   



 

9.6       Compliance with Laws

 

The Plan, the granting and vesting of Awards under the Plan, the issuance and
delivery of Shares and the payment of money under the Plan or under Awards
granted or awarded hereunder are subject to compliance with all Applicable Law
and to such approvals by any listing, regulatory or governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith. Any securities delivered under the Plan shall be subject
to such restrictions, and the person acquiring such securities shall, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all Applicable Law. To the extent permitted by Applicable Law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such Applicable Law.

 

9.7       Titles and Headings, References to Sections of the Code or Exchange
Act

 

The titles and headings of the sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

 

9.8       Governing Law

 

The Plan and any Programs or Award Agreements hereunder shall be administered,
interpreted and enforced under the internal laws of the State of Delaware
without regard to conflicts of laws thereof.

 

9.9       Section 409A

 

To the extent that the Administrator determines that any Award granted under the
Plan is subject to Section 409A of the Code, the Plan, any applicable Program
and the Award Agreement covering such Award shall be interpreted in accordance
with Section 409A of the Code. If a Participant is a “specified employee” as
defined under Code Section 409A and the Participant’s Award is to be settled on
account of the Participant’s separation from service (for reasons other than
death) and such Award constitutes “deferred compensation” as defined under Code
Section 409A, then any portion of the Participant’s Award that would otherwise
be settled during the six-month period commencing on the Participant’s
separation from service shall be settled as soon as practicable following the
conclusion of the six-month period (or following the Participant’s death if it
occurs during such six-month period). Notwithstanding any provision of the Plan
to the contrary, in the event that, following the Effective Date, the
Administrator determines that any Award may be subject to Section 409A of the
Code, the Administrator may adopt such amendments to the Plan, any applicable
Program and the Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to avoid the imposition of taxes on the Award under Section 409A of
the Code, either through compliance with the requirements of Section 409A of the
Code or with an available exemption therefrom, provided, however, that this
Section 9.9 shall not create an obligation on the part of the Company to adopt
any such amendment, policy or procedure or take any such other action, nor shall
the Company have any liability for failing to do so.

 

Page 21 of 24 

   



 

9.10       No Rights to Awards

 

No Eligible Individual or other person shall have any claim to be granted any
Award pursuant to the Plan, and neither the Company nor the Administrator is
obligated to treat Eligible Individuals, Participants or any other persons
uniformly.

 

9.11       Unfunded Status of Awards

 

The Plan is intended to be an “unfunded” plan for incentive compensation. With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Program or Award Agreement shall give the
Participant any rights that are greater than those of a general creditor of the
Company or any Subsidiary.

 

9.12       Indemnification

 

To the extent allowable pursuant to Applicable Law and the Company’s charter and
Bylaws, each member of the Board and any officer or other employee to whom
authority to administer any component of the Plan is delegated shall be
indemnified and held harmless by the Company from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her; provided, however, that he or she gives
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled pursuant to the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

9.13       Relationship to other Benefits

 

No payment pursuant to the Plan shall be taken into account in determining any
benefits under any pension, retirement, savings, profit sharing, group
insurance, welfare or other benefit plan of the Company or any Subsidiary except
to the extent otherwise expressly provided in writing in such other plan or an
agreement thereunder.

 

9.14       Expenses

 

The expenses of administering the Plan shall be borne by the Company and its
Subsidiaries.

 

9.15       No Representations or Warranties Regarding Tax Effect

 

Notwithstanding any provision of the Plan to the contrary, neither the Company,
any Subsidiary, nor any of their employees, the Board, the Committee, any
shareholder or any of their agents represent or warrant the tax treatment under
any federal, state, local or foreign laws and regulations thereunder
(individually and collectively referred to as the “Tax Laws”) of any Award
granted or any amounts paid to any Participant under the Plan including, but not
limited to, when and to what extent such Awards or amounts may be subject to
tax, penalties and interest under the Tax Laws



 

Page 22 of 24 

   

 

ARTICLE 10

STOCKHOLDER APPROVAL

 

10.1        It is expressly intended that approval of the Company’s stockholders
not be required as a condition of the effectiveness of the Plan, and the Plan’s
provisions shall be interpreted in a manner consistent with such intent for all
purposes. Specifically, NASDAQ Stock Market Rule 5635(c) generally requires
stockholder approval for stock option plans or other equity compensation
arrangements adopted by companies whose securities are listed on the NASDAQ
Stock Market pursuant to which stock awards or stock may be acquired by
officers, directors, employees or consultants of such companies. NASDAQ Stock
Market Rule 5635(c)(4) provides an exemption in certain circumstances for
“employment inducement” awards (within the meaning of NASDAQ Stock Market Rule
5635(c)(4)). Notwithstanding anything to the contrary herein, if the Company’s
securities are traded on the NASDAQ Stock Market, then Awards under the Plan may
only be made to Employees who have not previously been an Employee or Director
of the Company or a Subsidiary, in each case as an inducement material to the
Employee’s entering into employment with the Company or a Subsidiary. Awards
under the Plan will be approved by (a) the Committee, comprised of a majority of
the Company’s Independent Directors, or (b) a majority of the Company’s
Independent Directors. Accordingly, pursuant to NASDAQ Stock Market Rule
5635(c)(4), the issuance of Awards and the shares of Stock issuable upon
exercise or vesting of such Awards pursuant to the Plan are not subject to the
approval of the Company’s stockholders.

 

[signature page follows]

 



Page 23 of 24 

   



 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Ocean Power Technologies, Inc. on January 18, 2018. 

*    *    *    *    *

 



Executed on this 18th day of January 2018.





 



  /s/ George H. Kirby III   George H. Kirby III   President and CEO       /s/
John W. Lawrence   John W. Lawrence   General Counsel & Secretary



 

Page 24 of 24 

   





 